
	
		II
		111th CONGRESS
		2d Session
		S. 3714
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Conrad (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for clean coal technology, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Coal Energy Bridge Act of
			 2010.
			(b)FindingsThe
			 Congress finds the following:
				(1)Significantly reducing greenhouse gas
			 emissions from United States coal plants must be part of a strategy to address
			 climate change.
				(2)Carbon capture and
			 sequestration is the key to continued enjoyment of the energy security and
			 economic benefits associated with the use of the Nation's abundant domestic
			 coal resources for power generation.
				(3)Multiple
			 technology demonstrations that increase the efficiency of power plants and
			 thereby reduce carbon dioxide emissions and that demonstrate carbon dioxide
			 capture and sequestration are needed in the near-term as a bridge to a reliable
			 and affordable power system that can achieve future greenhouse gas reduction
			 goals.
				2.Seven-year
			 amortization for certain systems installed on coal-fired electric generation
			 units
			(a)In
			 generalSubsection (d) of section 169 of the Internal Revenue
			 Code of 1986 (relating to amortization of pollution control facilities) is
			 amended by adding at the end the following new paragraph:
				
					(6)Special rule for
				systems installed on coal-fired electric generation units
						(A)In
				generalAny mechanical or electronic system—
							(i)which is installed on a coal-fired electric
				generation unit after the date of the enactment of this paragraph, and
							(ii)which reduces
				carbon dioxide emissions per net megawatt hour of electricity generation by 1
				or more of the means described in subparagraph (B) or any other means,
							shall
				be treated for purposes of this section as a new identifiable treatment
				facility which abates or controls atmospheric pollution or contamination by
				removing, altering, disposing, storing, or preventing the creation or emission
				of pollutants, contaminants, wastes, or heat. Paragraph (1)(C) of this
				subsection, and subsection (e), shall not apply to any system which is so
				treated.(B)Means for
				reducing emissionsThe means described in this subparagraph
				are—
							(i)optimizing
				combustion,
							(ii)optimizing
				sootblowing and heat transfer,
							(iii)upgrading steam
				temperature control capabilities,
							(iv)reducing exit gas
				temperatures (air heater modifications),
							(v)predrying low rank
				coals using power plant waste heat,
							(vi)modifying steam
				turbines or change the steam path/blading,
							(vii)replacing single
				speed motors with variable speed drives for fans and pumps, and
							(viii)improving
				operational controls, including neural networks.
							(C)Special rule for
				minimum taxSection 56(a)(5) shall not apply to property to which
				this paragraph
				applies.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Credit for
			 investment in carbon dioxide capture, transport, and storage equipment
			(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 rules for computing investment credit) is amended by inserting after section
			 48D the following new section:
				
					48E.Qualifying
				carbon dioxide capture, transport, and storage equipment credit
						(a)General
				ruleFor purposes of section
				46, the qualifying carbon dioxide capture, transport, and storage equipment
				credit for any taxable year is an amount equal to 30 percent of the qualified
				investment for such taxable year.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis of
				eligible carbon dioxide capture, transport, and storage property placed in
				service by the taxpayer during such taxable year which is part of a qualifying
				clean coal project—
								(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4) shall
				apply for purposes of this section.
							(3)Certain
				qualified progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
							(c)DefinitionsFor
				purposes of this section—
							(1)Qualifying
				clean coal project
								(A)In
				generalThe term qualifying clean coal project means
				any project if such project—
									(i)uses—
										(I)gasification
				technology (as defined in section 48B(c)(2)), or
										(II)the combustion
				of coal, biomass, or both
										to produce
				electricity, qualified transportation fuels, or synthetic natural gas,
				and(ii)(I)is a new project which
				is designed to meet the requirements of subparagraphs (B), (C), and (D), as
				applicable, or
										(II)consists of retrofits to existing
				equipment such that the project meets the requirements of subparagraphs (B),
				(C), and (D), as applicable.
										(B)Requirements
				for electricity production
									(i)In
				generalIn the case of a qualifying clean coal project which is
				used to produce electricity, the project shall meet the emission requirement of
				clause (ii) and the carbon capture requirement of clause (iii).
									(ii)Emission
				requirementThe requirement of this clause is met if the project
				is designed—
										(I)to emit carbon
				dioxide at an average annual rate of less than 1,100 pounds per net megawatt
				hour of electrical generation, or
										(II)such that the
				carbon dioxide emissions of such project are no greater than half of the
				average carbon dioxide emissions for facilities producing electricity during
				2005 from the same coal rank as such project, as determined under regulations
				prescribed by the Secretary in consultation with the Secretary of Energy and
				the Administrator of the Environmental Protection Agency.
										(iii)Carbon
				capture requirementThe requirement of this clause is met—
										(I)if such unit is
				among the first 1,000 megawatts of electric generation units certified by the
				Secretary under subsection (e), to capture and sequester not less than 500,000
				metric tons per year of carbon dioxide,
										(II)if such unit is among the next 3,000
				megawatts of electric generation units certified by the Secretary under
				subsection (e), to capture and sequester not less than 1,000,000 metric tons
				per year of carbon dioxide, and
										(III)for any other
				unit, to capture and sequester not less than 2,000,000 metric tons per year of
				carbon dioxide.
										(C)Requirements
				for transportation fuels
									(i)In
				generalIn the case of any qualifying clean coal project which is
				used to produce qualified transportation fuels, such project shall be designed
				such that the cycle-wide carbon dioxide emissions for such fuels are no greater
				than half of the average cycle-wide carbon dioxide emissions for comparable
				products during 2005, as determined under regulations prescribed by the
				Secretary in consultation with the Secretary of Energy and the Administrator of
				the Environmental Protection Agency.
									(ii)Cycle-wide
				carbon dioxide emissionsFor purposes of this subparagraph, the
				term cycle-wide carbon dioxide emissions means the total emissions
				of carbon dioxide in production and consumption of a product.
									(iii)Comparable
				productsFor purposes of this subparagraph, the term
				comparable product means any transportation fuel derived from
				crude oil or coal.
									(D)Requirements
				for synthetic natural gasIn the case of any qualifying clean
				coal project which is used to produce synthetic natural gas, such project shall
				be designed such that the cycle-wide carbon dioxide emissions for such gas is
				no greater than half of the average cycle-wide carbon dioxide emissions for
				such gas during 2005, as determined under regulations prescribed by the
				Secretary in consultation with the Secretary of Energy and the Administrator of
				the Environmental Protection Agency. For purposes of this subparagraph, the
				term cycle-wide carbon dioxide emissions means the total emissions
				of carbon dioxide in production and consumption of a product.
								(2)Eligible carbon
				dioxide capture, transport, and storage propertyThe term
				eligible carbon dioxide capture, transport, and storage property
				means any property—
								(A)which is used to
				capture, transport, or store carbon dioxide emitted at a qualifying clean coal
				project, including equipment used to separate and pressurize carbon dioxide for
				transport (including equipment to operate such equipment),
								(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(3)Qualified
				transportation fuelThe term qualified transportation
				fuel means any liquid fuel derived from the co-processing of coal and
				renewable biomass (as defined in section 9001(12) of the Food, Conservation,
				and Energy Act of 2008).
							(4)CoalThe term coal means bituminous
				coal, subbituminous coal, and lignite.
							(d)Aggregate
				credits
							(1)In
				generalNo credit shall be allowed under this section with
				respect to any qualifying clean coal project unless such project is certified
				by the Secretary under subsection (e).
							(2)Limitation on
				projects certifiedThe Secretary may certify under subsection (e)
				no more than—
								(A)20 projects
				described in subsection (c)(1)(A)(ii)(I), and
								(B)20 projects
				described in subsection (c)(1)(A)(ii)(II).
								(e)Certification
							(1)Certification
				processThe Secretary, in
				consultation with the Secretary of Energy and the Administrator of the
				Environmental Protection Agency, shall establish a certification process to
				determine if a project meets all criteria and other requirements to be
				recognized as a qualifying clean coal project.
							(2)Feedstock
				requirementsAfter the date
				of publication by the Secretary of the final certification process referred to
				in paragraph (1), the Secretary shall allocate the limitation in subsection
				(d)(2) in equal amounts among—
								(A)projects using
				bituminous coal as a primary feedstock,
								(B)projects using
				subbituminous coal as a primary feedstock, and
								(C)projects using
				lignite as a primary feedstock.
								(3)RedistributionThe Secretary may reallocate credits if the
				Secretary determines that there is an insufficient quantity of qualifying
				applications for certification, pending at the time of review, to comply with
				the feedstock requirements of paragraph (2). The Secretary may conduct an
				additional program for applications for certification and reallocate available
				credits without regard to the feedstock requirement which was not satisfied as
				a result of insufficient applications for certification.
							(4)Requirements for
				applications for certificationAn application for certification
				shall contain such information as the Secretary may require in order to make a
				determination to accept or reject the application and establish applicable
				credit entitlement. Any information contained in the application shall be
				protected as provided in section 552(b)(4) of title 5, United States
				Code.
							(f)Denial of double
				benefitNo credit shall be allowed under this section for any
				property for which credit is allowed under sections 48A, 48B, or
				48C.
						.
			(b)Conforming
			 amendments
				(1)Section 46 of such Code (relating to amount
			 of credit) is amended by striking and at the end of paragraph
			 (5), by striking the period at the end of paragraph (6) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(7)the qualifying carbon dioxide capture,
				transport, and storage equipment
				credit.
						.
				(2)Subparagraph (C) of section 49(a)(1) of
			 such Code is amended by striking and at the end of clause (v),
			 by striking the period at the end of clause (vi) and inserting ,
			 and, and by adding after clause (vi) the following new clause:
					
						(vii)the basis of any qualifying carbon dioxide
				capture, transport, and storage equipment under section
				48E.
						.
				(3)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48D the following new item:
					
						
							Sec. 48E. Qualifying carbon dioxide capture, transport, and
				storage equipment
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this Act
			 under rules similar to the rules of section 48(m) of the Internal Revenue Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			4.Modifications to
			 credit for carbon dioxide sequestration
			(a)Credit allowed
			 for uses other than tertiary injectants
				(1)In
			 generalParagraph (2) of section 45Q(a) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(2)$10 per metric
				ton of qualified carbon dioxide which is—
							(A)captured by the
				taxpayer at a qualified facility, and
							(B)either—
								(i)used as a
				tertiary injectant in a qualified enhanced oil or natural gas recovery project
				and disposed of in secure geological storage, or
								(ii)converted to a
				stable form in which such carbon dioxide is securely and permanently
				sequestered and used for a beneficial economic
				purpose.
								.
				(2)Credit allowed
			 for other secure storageSubparagraph (B) of section 45Q(a)(1) of
			 such Code is amended by inserting or converted to a stable form in which
			 it is securely and permanently sequestered after secure
			 geological storage.
				(3)Securely and
			 permanently sequesteredParagraph (2) of section 45Q(c) is
			 amended—
					(A)by striking all
			 that precedes in consultation with the Administrator and
			 inserting the following:
						
							(2)Secure
				geological storage and permanent sequestration
								(A)Secure
				geological storageThe
				Secretary
								,
				
					(B)by striking
			 (2)(C) and inserting (2)(B)(i), and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)Secure
				permanent sequestrationThe Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, shall establish
				regulations for determining adequate security measures for the permanent
				sequestration of carbon dioxide for uses described in paragraph (1)(B) or
				(2)(B)(ii) of subsection (a) such that the carbon dioxide does not escape into
				the
				atmosphere.
							.
					(4)Conforming
			 amendmentSubparagraph (B) of section 45Q(1) of such Code is
			 amended by inserting or through secure and permanent
			 sequestration after secure geological storage.
				(b)Modification to
			 definition of qualified carbon dioxideSubparagraph (A) of
			 section 45Q(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 otherwise and inserting , but for the capture and
			 sequestration or conversion to a stable form,.
			(c)Person entitled
			 to credit
				(1)In
			 generalParagraph (5) of section 45Q(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(5)Credit
				attributable to taxpayer
							(A)In
				generalExcept as provided in subparagraph (B), any credit under
				this section shall be attributable to the person that captures and physically
				or contractually ensures the disposal of or the use as a tertiary injectant of
				the qualified carbon dioxide.
							(B)Transfer of
				creditA taxpayer may transfer the credit under subsection (a) to
				the person responsible for disposing, converting, or using the qualified carbon
				dioxide. Such transfer shall only be effective if the taxpayer submits to the
				Secretary, at such time and in such manner as the Secretary prescribes, a
				statement concerning the transfer which contains—
								(i)the name,
				address, and taxpayer identification number of the taxpayer transferring the
				credit,
								(ii)the name,
				address, and taxpayer identification number of the taxpayer receiving the
				transfer, and
								(iii)such other
				information relating to such transfer as the Secretary may
				require.
								.
				(2)RulesNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall prescribe rules relating to the transfer of credits under
			 section 45Q of the Internal Revenue Code of 1986 pursuant to subparagraph (B)
			 section 45Q(d)(5) of such Code, as added by paragraph (1).
				(d)Extension of
			 credit
				(1)Credit allowed
			 for 10-year credit periodParagraphs (1)(A) and (2)(A) of section
			 45Q(a) of the Internal Revenue Code of 1986 are each amended by inserting
			 during the 10-year period beginning on the date the carbon capture
			 equipment described in subsection (c)(2) is placed in service before
			 the comma at the end.
				(2)TerminationParagraph
			 (2) of section 45Q(c) of such Code is amended by inserting by the
			 taxpayer before January 1, 2018 before the comma at the end.
				(3)Conforming
			 amendmentSection 45Q of such Code is amended by striking
			 subsection (e).
				(e)Effective
			 dateThe amendments made by this section shall apply to carbon
			 dioxide captured after the date of the enactment of this Act.
			5.Clean energy coal
			 bonds
			(a)In
			 general
				(1)Treatment as
			 tax credit bondsSubpart I of
			 part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986
			 (relating to qualified tax credit bonds) is amended by adding at the end the
			 following new section:
					
						54G.Clean energy
				coal bonds
							(a)Clean energy
				coal bondFor purposes of this subchapter—
								(1)In
				generalThe term clean energy coal bond means any
				bond issued as part of an issue if—
									(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national clean energy coal bond limitation under
				subsection (b)(2),
									(B)100 percent of
				the available project proceeds from the sale of such issue are to be used for
				capital expenditures incurred by qualified borrowers for 1 or more qualified
				projects,
									(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
									(D)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
									(2)Qualified
				project; special use rules
									(A)In
				generalThe term qualified project means a qualified
				clean coal project (as defined in subsection (f)(1)) placed in service by a
				qualified borrower.
									(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a clean energy coal bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
									(C)ReimbursementFor
				purposes of paragraph (1)(B), a clean energy coal bond may be issued to
				reimburse a qualified borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified project, but only if—
										(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a clean energy coal
				bond,
										(ii)not later than
				60 days after payment of the original expenditure, the qualified issuer adopts
				an official intent to reimburse the original expenditure with such proceeds,
				and
										(iii)reimbursement
				is not made later than 18 months after the date the original expenditure is
				paid or the date the project is placed in service or abandoned, but in no event
				more than 3 years after the original expenditure is paid.
										(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower takes any action within its control which causes such
				proceeds not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a clean energy coal
				bond.
									(b)Limitation on
				amount of bonds designated
								(1)National
				limitationThere is a national clean energy coal bond limitation
				of $5,000,000,000.
								(2)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate.
								(c)Special rules
				relating to expenditures
								(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
									(A)100 percent or
				more of the available project proceeds from the sale of the issue are to be
				spent for 1 or more qualified projects within the 5-year period beginning on
				the date of issuance of the clean energy bond,
									(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds from the sale of the issue will be incurred within the 6-month
				period beginning on the date of issuance of the clean energy bond or, in the
				case of a clean energy bond the available project proceeds of which are to be
				loaned to 2 or more qualified borrowers, such binding commitment will be
				incurred within the 6-month period beginning on the date of the loan of such
				proceeds to a qualified borrower, and
									(C)such projects
				will be completed with due diligence and the available project proceeds from
				the sale of the issue will be spent with due diligence.
									(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
								(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the qualified issuer shall redeem all of the
				nonqualified bonds within 90 days after the end of such period. For purposes of
				this paragraph, the amount of the nonqualified bonds required to be redeemed
				shall be determined in the same manner as under section 142.
								(d)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any clean coal energy bond shall be 70 percent of the amount so
				determined without regard to this subsection.
							(e)Cooperative
				electric company; qualified energy tax credit bond lender; governmental body;
				qualified borrowerFor purposes of this section—
								(1)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.
								(2)Clean energy
				bond lenderThe term clean energy bond lender means
				a lender which is a cooperative which is owned by, or has outstanding loans to,
				100 or more cooperative electric companies and is in existence on February 1,
				2002, and shall include any affiliated entity which is controlled by such
				lender.
								(3)Public power
				entityThe term public power entity means a State
				utility with a service obligation, as such terms are defined in section 217 of
				the Federal Power Act (as in effect on the date of enactment of this
				paragraph).
								(4)Qualified
				issuerThe term qualified issuer means—
									(A)a clean energy
				bond lender,
									(B)a cooperative
				electric company, or
									(C)a public power
				entity.
									(5)Qualified
				borrowerThe term qualified borrower means—
									(A)a mutual or
				cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C),
				or
									(B)a public power
				entity.
									(f)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
							(g)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Qualified clean
				coal projectFor purposes of this section, the term
				qualified clean coal project means—
									(A)an atmospheric
				pollution control facility (within the meaning of section 169(d)(6)),
									(B)a qualifying
				clean coal project (within the meaning of section 48E(c)(1)), or
									(C)a qualified
				facility (within the meaning of section 45Q(c)).
									(2)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section
				149(f)(4)(A).
								.
				(2)Bonds not
			 subject to maturity limitationParagraph (5) of section 54A(d) of
			 such Code is amended by adding at the end the following new
			 subparagraph:
					
						(C)Special rule
				for clean energy coal bondsThe requirements of this paragraph
				shall not apply to a clean energy coal bond under section
				54G.
						.
				(3)Conforming
			 amendments
					(A)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by inserting
			 or at the end of subparagraph (E), and by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)a clean energy
				coal
				bond,
							.
					(B)The table of
			 sections for subpart I of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
						
							
								Sec. 54G. Clean energy coal
				bonds.
							
							.
					(b)Bonds treated
			 as specified tax credit bonds
				(1)In
			 generalSection 6431(f)(3)(A) of the Internal Revenue Code of
			 1986 is amended by striking or at the end of clause (iii), by
			 striking and at the end of clause (iv) and inserting
			 or, and by adding at the end the following new clause:
					
						(v)a
				clean energy coal bond (as defined in section 54G),
				and
						.
				(2)Special
			 ruleParagraph (2) of section 6431(f) of such Code is
			 amended—
					(A)by striking
			 clause (i) or (ii) and inserting clause (i), (ii), or
			 (v), and
					(B)by striking the
			 heading and inserting Special rule for certain bonds.
					(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
